— In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (McCabe, J.), entered November 3, 1989, as granted the motions of the defendants Spartan Chemical Co., Inc., and Fine Organics Corporation, dismissing the complaint insofar as it is asserted against them.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from was superseded by an order of the same court, entered December 21, 1990, made upon reargument (see, Kracker v Spartan Chem. Co., 183 AD2d 810 [decided herewith]). Sullivan, J. P., Balletta, Eiber and O’Brien, JJ., concur.